Exhibit 10.1

 

Patent Security Agreement

Patent Security Agreement, dated as of September 11, 2018, by ParkerVision Inc.,
a Florida corporation ("Pledgor"), in favor of Mintz Levin Cohn Ferris Glovsky
and Popeo, P.C. (the "Recipient").

WITNESSETH:

WHEREAS, the Pledgor is party to a fee agreement dated as of February 25, 2016
(as amended, amended and restated, supplemented or otherwise modified from time
to time, including the fee agreement dated August 17, 2018 regarding the second
phase of the monetization program, and the fee agreements dated August 20, 2018
regarding (i) the New Jersey district court action, (ii) support of German
litigation and (iii) the IPR appeal (collectively, the "Fee Agreement") and
desires to grant a security interest in certain of Pledgor’s patents to
Recipient.

Now, THEREFORE, in consideration of the promises and to induce the Recipient to
enter into further dealings, the Pledgor hereby agrees with the Recipient as
follows:

SECTION 1. Grant of Security Interest. As security for prompt and complete
payment of the Secured Promissory Note dated August 20, 2018, made by Pledgor in
favor of Recipient (the “Note”) and for future invoices issued by Recipient
under the Fee Agreement, Pledgor does hereby pledge, collaterally assign and
grant to the Recipient, its successors and assigns, a continuing security
interest in all of its right, title or interest in, to or under all of the
following assets, regardless of where located (collectively, the “IP
Collateral”):

(a)    Patents of the Pledgor listed on Schedule I attached hereto; and

(b)    all proceeds of any and all of the foregoing.

SECTION 2. Security Agreement. The security interests granted to the Recipient
herein are granted in furtherance, and not in limitation of, the interests
granted to the Recipient in the Fee Agreement.  In the event of any conflict
between the terms of this Agreement and the Fee Agreement, the terms of the Fee
Agreement shall govern.

SECTION 4. Termination. Upon the payment in full of the Note and of future
invoices issued by Recipient under the Fee Agreement, the Recipient shall
promptly execute, acknowledge, and deliver to the Pledgor an instrument or
instruments (in recordable form, if necessary) releasing the collateral pledge,
grant, assignment, lien and security interest in the IP Collateral.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.





--------------------------------------------------------------------------------

 



SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

IN WITNESS WHEREOF, the Pledgor and the Recipient have caused this Patent
Security Agreement to be duly executed and delivered by their duly authorized
officer as of the date first set forth above.

﻿

﻿

PARKERVISION, INC., as Pledgor

 

 

 

﻿

By:

/s/ Jeffrey Parker

﻿

Name:

Jeffrey L. Parker

﻿

Title:

Chief Executive Officer

﻿

 

 

﻿

 

 

﻿

MINTZ LEVIN COHN FERRIS GLOVSKY & POPEO, P.C.,

﻿

as Recipient

﻿

 

 

﻿

By:

/s/ Michael McNamara

﻿

Name:

Michael McNamara

﻿

Title:

Member

﻿

﻿

﻿

﻿

 

 

2

--------------------------------------------------------------------------------

 

SCHEDULE 1

to

PATENT SECURITY AGREEMENT

﻿

PATENT REGISTRATIONS AND PATENT APPLICATIONS

﻿

﻿

United States Patent Registrations:

﻿

 

 

 

Title

Country

Patent Number

Grant Date

Systems And Methods For Vector Power Amplification

United States

7,327,803

2/5/2008

Orthogonal Signal Generation Using Vector Spreading And Combining

United States

7,746,764

6/29/2010

Systems And Methods For Vector Power Amplification

Germany

1813069

7/31/2013

Systems And Methods For Vector Power Amplification

South Korea

10-1171133

7/30/2012

Systems And Methods For Vector Power Amplification

UK

1813069

7/31/2013

Systems And Methods For Vector Power Amplification

United States

7,184,723

2/27/2007

Rf Power Transmission, Modulation, And Amplification Using Multiple Input Single
Output (Miso) Amplifiers To Process Phase Angle And Magnitude Information (As
Amended 03/01/2010)

United States

7,835,709

11/16/2010





 

1

--------------------------------------------------------------------------------

 



Title

Country

Patent Number

Grant Date

Systems And Methods Of Rf Power Transmission, Modulation, And Amplification,
Including Embodiments For Amplifier Class Transitioning

United States

7,355,470

4/8/2008

Systems And Methods Of RF Power Transmission, Modulation, And Amplification,
Including Architect7ural Embodiments Of Same

United States

7,937,106

5/3/11

Systems And Methods Of RF Power Transmission, Modulation, And Amplification,
Including Waveform Distortion Compensation Embodiments

United States

7,945,224

5/17/11

Systems And Methods Of RF Power Transmission, Modulation, And Amplification,
Including Embodiments For Compensating For Waveform Distortion

United States

8,031,804

10/4/11

RF Power Transmission, Modulation, And Amplification, Including A Cartesian
4-Branch Embodiments

United States

7,526,261

4/28/2009

Systems And Methods Of RF Power Transmission, Modulation, And Amplification,
Including A Cartesian-Polar-Cartesian-Polar (Cpcp) Embodiment

United States

8,406,711

3/26/2013





 

2

--------------------------------------------------------------------------------

 



﻿Title

Country

Patent Number

Grant Date

RF Power Transmission, Modulation, And Amplification, Including Direct Cartesian
2-Branch Embodiments

United States

8,428,527

4/23/2013

Systems And Methods Of RF Power Transmission, Modulation, And Amplification,
Including Cartesian-Polar-Cartesian-Polar (Cpcp) Embodiments

United States

8,280,321

10/2/12

Systems And Methods Of RF Power Transmission, Modulation, And Amplification,
Including Cartesian 4-Branch Embodiments

United States

8,351,870

1/8/2013

A Multiple Input Single Output (Miso) Amplifier Having Multiple Transistors
Whose Output Voltages Substantially Equal The Amplifier Output Voltage

United States

8,433,264

4/30/2013

RF Power Transmission, Modulation, And Amplification, Including Power Control Of
Multiple Input Single Output (Miso) Amplifiers

United States

8,447,248

5/21/2013

Systems And Methods Of RF Power Transmission, Modulation, And Amplification,
Including Output Stage Protection Circuitry

United States

8,577,313

11/5/2013





 

3

--------------------------------------------------------------------------------

 



Title

Country

Patent Number

Grant Date

Multiple Input Single Output (Miso) Amplifier With Circuit Branch Output
Tracking

United States

7,647,030

1/12/2010

Systems And Methods Of RF Power Transmission, Modulation, And Amplification,
Including Multiple Input Single Output (Miso) Amplifier Embodiments Comprising
Harmonic Control Circuitry

United States

7,672,650

3/2/2010

RF Power Transmission, Modulation, And Amplification, Including Harmonic Control
Embodiments

United States

7,844,235

11/30/2010

RF Power Transmission, Modulation, And Amplification Embodiments, Including
Control Circuitry For Controlling Power Amplifier Output Stages

United States

8,233,858

7/31/2012

Systems And Methods Of RF Power Transmission, Modulation, And Amplification

Germany

2405277

5/14/2014

Systems And Methods Of RF Power Transmission, Modulation And Amplification

Japan

5486068

2/28/2014

Systems And Methods Of RF Power Transmission, Modulation, And Amplification

UK

2405277

5/14/2014





 

4

--------------------------------------------------------------------------------

 



﻿

Title

Country

Patent Number

Grant Date

Methods And Systems For Down-Converting A Signal Using A Complementary
Transistor Structure

United States

7376410

5/20/2008

Wireless Local Area Network (WLAN) Using Universal Frequency Translation
Technology Including Multi-Phase Embodiments

United States

7072390

7/4/2006

Wireless Local Area Network (WLAN) Technology And Applications Including
Techniques Of Universal Frequency Translation

United States

7054296

5/30/2006

Method And Apparatus For Reducing DC Offsets In A Communication System

United States

7072427

7/4/2006

Wireless And Wired Cable Modem Applications Of Universal Frequency Translation
Technology

United States

7292835

11/6/2007

﻿

﻿



 

5

--------------------------------------------------------------------------------